DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/632,169, filed on January 17, 2020.

Oath/Declaration
Oath/Declaration as filed on January 17, 2020 is noted by the Examiner.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa, U.S. Patent Application Publication 2019/0057649 A1 (hereinafter Takizawa), in view Nakagawa).
Regarding claim 1, Takizawa teaches a display panel, comprising: a flexible substrate (10 FIGS. 1-3, paragraph[0070] of Takizawa teaches the organic EL panel 10 is configured so as to be bendable at an arbitrary position in the row direction and the column direction, by using a plastic substrate or the like. FIG. 3 is a diagram showing the organic EL panel 10 in a bent state; and in FIG. 3, the organic EL panel 10 is bent three times in the row direction, and See also at least ABSTRACT  and paragraph[0062] of Takizawa); 
a display sub-region on the flexible substrate comprising a light emitting device; a peripheral region of the display sub-region spacing the display sub-region from an adjacent display sub-region (60, 64 FIGS. 1-4, paragraph[0072] of Takizawa teaches FIG. 4 is a circuit diagram of the pixel circuit 60 and the output/measurement circuit 70; FIG. 4 describes the pixel circuit 60 in an i-th row and a j-th column and the output/measurement circuit 70 corresponding to a data line Sj; the pixel circuit 60 includes transistors 61 to 63, an organic EL element 64, and a capacitor 65; the transistors 61 to 63 are N-channel type TFTs; a drain terminal of the transistor 61 is connected to a high-level power supply line having a high-level power supply potential ELVDD; a gate terminal of the transistor 61 is connected to one conduction terminal (right-side conduction terminal in FIG. 4) of the transistor 62; a source terminal of the transistor 61 is connected to an anode terminal of the organic EL element 64 and one conduction terminal (right-side conduction terminal in FIG. 4) of the transistor 63; a cathode terminal of the organic EL element 64 is connected to a low-level power supply line having a low-level power supply potential ELVSS; the other conduction terminals of the transistors 62, 63 are connected to the data line Sj; a gate terminal of the transistor 62 is connected to a scanning line GAi, and a gate terminal of the transistor 63 is connected to a scanning line GBi; the capacitor 65 is provided between the drain terminal and the gate terminal of the transistor 61; and the transistor 61 functions as a drive element and the organic EL element 64 functions as a light emitting element, and See also at least paragraph[0063] of Takizawa); and 
a current compensator; for compensating a current flowing through the light emitting device of the display sub-region in response to deformation of the flexible substrate (80 FIGS. 1-7, paragraph[0091] of Takizawa teaches the correction unit 80 corrects the video signal VS1 based on the bending state detected by the bending  detection unit 90; more specifically, based on the bending state detected by the bending  detection unit 90, the correction unit 80 corrects the video signal VS1 so as to compensate for a change of the amount of the current flowing through the transistor 61 in the display pixel circuit, the change caused by bending; for example, the bending detection unit 90 includes a curvature LUT for storing a curvature of the organic EL panel 10 corresponding to a combination of values of the differences ΔVth, Δβ, and obtains the curvature of the organic EL panel 10 at the position of the measurement pixel circuit by referring to the curvature LUT using the obtained differences ΔVth, Δβ; the correction unit 80 includes a correction LUT for storing correction amounts of the threshold voltage and the gain of the transistor 61 corresponding to the curvature, obtains the correction amounts of the threshold voltage and the gain of the transistor 61 by referring to the correction LUT using the curvature obtained by the correction unit 80, and corrects the video signal VS1 using the obtained correction amounts; a change in brightness or color when the screen is bent can be prevented by correcting the video signal VS1 in this manner; alternatively, the correction unit 80 may correct the video signal VS1 corresponding to a bent portion, to a non-display level (for example, black level) based on the bending state detected by the bending detection unit 90; and with this, the change in brightness or color when the screen is bent can be hidden, and See also at least paragraphs[0086]-[0090], and [0092]-[0095] of Takizawa); but does not expressly teach in the peripheral region.  
However, Nakagawa teaches in the peripheral region (4 FIGS. 1-4, paragraph[0047] of Nakagawa teaches the light emission control unit 4 includes a drive unit that makes a flow of a drive current by which a light emission element emits light; the drive unit includes an active semiconductor element which adjusts the drive current of the light emission element, and the light emission control unit 4 performs compensation processing of compensating a value of the drive current of the light emission element in accordance with threshold characteristics of the active semiconductor element; and the light emission control unit 4 generates a value of the drive current of the light emission element which is compensated by the above-described compensation processing, based on input data which is retained in the retention unit 2, and controls the drive current in accordance with the generated value, and See also at least paragraphs[0043]-[0046], and [0048]-[0049] of Nakagawa).
Furthermore, Takizawa and Nakagawa are considered to be analogous art because they are from the same field of endeavor with respect to a display panel, and involve the same problem of forming the display panel with suitable circuity for compensating current to a light emitting element of the display panel.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Takizawa based on Nakagawa to have the current compensator in the peripheral region for Nakagawa is to provide drive circuitry of a display device which suitably controls an amount of light of the display device (ABSTRACT and paragraphs[0009]-[0012] of Nakagawa).
Regarding claim 2, Takizawa and Nakagawa teach the display panel according to claim 1, further comprising a plurality of the display sub-regions in an array arrangement, and a plurality of the peripheral regions, each spacing one of the display sub-regions from an adjacent display sub-region (60 FIGS. 1-4, paragraph[0072] of Takizawa teaches FIG. 4 is a circuit diagram of the pixel circuit 60 and the output/measurement circuit 70; FIG. 4 describes the pixel circuit 60 in an i-th row and a j-th column and the output/measurement circuit 70 corresponding to a data line Sj; the pixel circuit 60 includes transistors 61 to 63, an organic EL element 64, and a capacitor 65; the transistors 61 to 63 are N-channel type TFTs; a drain terminal of the transistor 61 is connected to a high-level power supply line having a high-level power supply potential ELVDD; a gate terminal of the transistor 61 is connected to one conduction terminal (right-side conduction terminal in FIG. 4) of the transistor 62; a source terminal of the transistor 61 is connected to an anode terminal of the organic EL element 64 and one conduction terminal (right-side conduction terminal in FIG. 4) of the transistor 63; a cathode terminal of the organic EL element 64 is connected to a low-level power supply line having a low-level power supply potential ELVSS; the other conduction terminals of the transistors 62, 63 are connected to the data line Sj; a gate terminal of the transistor 62 is connected to a scanning line GAi, and a gate terminal of the transistor 63 is connected to a scanning line GBi; the capacitor 65 is provided between the drain terminal and the gate terminal of the transistor 61; and the transistor 61 functions as a drive element and the organic EL element 64 functions as a light emitting element, and See also at least paragraph[0063] of Takizawa).  
Regarding claim 3, Takizawa and Nakagawa teach the display panel according to claim 2, wherein each display sub-region comprises a single sub-pixel with one light emitting device electrically connected to the current compensator (1A, 49 FIGS. 1-4, paragraph[0084] of Nakagawa teaches a pixel unit 1A (1) is configured to include the retention unit 2 and a light emission control unit 4A; and in a case in which the pixel unit 1 is configured to include a plurality of subpixels according to three original colors, multiple retention units 2 and multiple light emission control units 4A are provided in accordance with the number of subpixels; and paragraph[0110] of Nakagawa teaches the timing signal generation unit 38A generates a control signal which provides a compensation processing period in which compensation processing is collectively performed for a plurality of pixels in a predetermined period which is determined within a vertical scan period in which the plurality of pixel units 1 is sequentially scanned to; and the compensation processing is processing in which the light emission control unit 4A compensates a value of a drive current of the light emission element 49, and See also at least paragraphs[0044] of Nakagawa).
Regarding claim 4, Takizawa and Nakagawa teach the display panel according to claim 2, wherein each display sub-region comprises a plurality of sub-pixels, each having a light emitting device electrically connected to the current compensator (1A, 49 FIGS. 1-4, paragraph[0084] of Nakagawa teaches a pixel unit 1A (1) is configured to include the retention unit 2 and a light emission control unit 4A; and in a case in which the pixel unit 1 is configured to include a plurality of subpixels according to three original colors, multiple retention units 2 and multiple light emission control units 4A are provided in accordance with the number of subpixels; and paragraph[0110] of Nakagawa teaches the timing signal generation unit 38A generates a control signal which provides a compensation processing period in which compensation processing is collectively performed for a plurality of pixels in a predetermined period which is determined within a vertical scan period in which the plurality of pixel units 1 is sequentially scanned to; and the compensation processing is processing in which the light emission control unit 4A compensates a value of a drive current of the light emission element 49, and See also at least paragraphs[0044] of Nakagawa).
Regarding claim 18, Takizawa teaches a display device, comprising a display panel, wherein the display panel comprises: flexible substrate (1, 10 FIGS. 1-3, paragraph[0062] of Takizawa teaches FIG. 1 is a block diagram showing a configuration of an organic EL display device according to a first embodiment of the present invention; an organic EL display device 1 shown in FIG. 1 includes an organic EL panel 10, a display control circuit 13, a scanning line drive circuit 14, a data line drive circuit 15, and a correction data storage unit 16; the organic EL display device 1 is a flexible display device having a bendable screen and has a function of detecting a bending state of the screen; and hereinafter, it is assumed that m and n are integers not less than 2, i is an integer not less than 1 and not more than n, and j is an integer not less than 1 and not more than m, and See also at least ABSTRACT  and paragraph[0070] of Takizawa); 
a display sub-region on the flexible substrate comprising a light emitting device; a peripheral region of the display sub-region spacing the display sub-region from an adjacent display sub-region (60, 64 FIGS. 1-4, paragraph[0072] of Takizawa teaches FIG. 4 is a circuit diagram of the pixel circuit 60 and the output/measurement circuit 70; FIG. 4 describes the pixel circuit 60 in an i-th row and a j-th column and the output/measurement circuit 70 corresponding to a data line Sj; the pixel circuit 60 includes transistors 61 to 63, an organic EL element 64, and a capacitor 65; the transistors 61 to 63 are N-channel type TFTs; a drain terminal of the transistor 61 is connected to a high-level power supply line having a high-level power supply potential ELVDD; a gate terminal of the transistor 61 is connected to one conduction terminal (right-side conduction terminal in FIG. 4) of the transistor 62; a source terminal of the transistor 61 is connected to an anode terminal of the organic EL element 64 and one conduction terminal (right-side conduction terminal in FIG. 4) of the transistor 63; a cathode terminal of the organic EL element 64 is connected to a low-level power supply line having a low-level power supply potential ELVSS; the other conduction terminals of the transistors 62, 63 are connected to the data line Sj; a gate terminal of the transistor 62 is connected to a scanning line GAi, and a gate terminal of the transistor 63 is connected to a scanning line GBi; the capacitor 65 is provided between the drain terminal and the gate terminal of the transistor 61; and the transistor 61 functions as a drive element and the organic EL element 64 functions as a light emitting element, and See also at least paragraph[0063] of Takizawa); and 
a current compensator; for compensating a current flowing through the light emitting device of the display sub-region in response to deformation of the flexible substrate (80 FIGS. 1-7, paragraph[0091] of Takizawa teaches the correction unit 80 corrects the video signal VS1 based on the bending state detected by the bending  detection unit 90; more specifically, based on the bending state detected by the bending  detection unit 90, the correction unit 80 corrects the video signal VS1 so as to compensate for a change of the amount of the current flowing through the transistor 61 in the display pixel circuit, the change caused by bending; for example, the bending detection unit 90 includes a curvature LUT for storing a curvature of the organic EL panel 10 corresponding to a combination of values of the differences ΔVth, Δβ, and obtains the curvature of the organic EL panel 10 at the position of the measurement pixel circuit by referring to the curvature LUT using the obtained differences ΔVth, Δβ; the correction unit 80 includes a correction LUT for storing correction amounts of the threshold voltage and the gain of the transistor 61 corresponding to the curvature, obtains the correction amounts of the threshold voltage and the gain of the transistor 61 by referring to the correction LUT using the curvature obtained by the correction unit 80, and corrects the video signal VS1 using the obtained correction amounts; a change in brightness or color when the screen is bent can be prevented by correcting the video signal VS1 in this manner; alternatively, the correction unit 80 may correct the video signal VS1 corresponding to a bent portion, to a non-display level (for example, black level) based on the bending state detected by the bending detection unit 90; and with this, the change in brightness or color when the screen is bent can be hidden, and See also at least paragraphs[0086]-[0090], and [0092]-[0095] of Takizawa); but does not expressly teach in the peripheral region.
However, Nakagawa teaches in the peripheral region (4 FIGS. 1-4, paragraph[0047] of Nakagawa teaches the light emission control unit 4 includes a drive unit that makes a flow of a drive current by which a light emission element emits light; the drive unit includes an active semiconductor element which adjusts the drive current of the light emission element, and the light emission control unit 4 performs compensation processing of compensating a value of the drive current of the light emission element in accordance with threshold characteristics of the active semiconductor element; and the light emission control unit 4 generates a value of the drive current of the light emission element which is compensated by the above-described compensation processing, based on input data which is retained in the retention unit 2, and controls the drive current in accordance with the generated value, and See also at least paragraphs[0043]-[0046], and [0048]-[0049] of Nakagawa).
Regarding claim 19, Takizawa teaches a method of manufacturing a display panel, comprising: providing a flexible substrate (10 FIGS. 1-3, paragraph[0070] of Takizawa teaches the organic EL panel 10 is configured so as to be bendable at an arbitrary position in the row direction and the column direction, by using a plastic substrate or the like. FIG. 3 is a diagram showing the organic EL panel 10 in a bent state; and in FIG. 3, the organic EL panel 10 is bent three times in the row direction, and See also at least ABSTRACT  and paragraph[0062] and [0071] of Takizawa); 
forming a display sub-region on the flexible substrate comprising a light emitting device; forming a peripheral region of the display sub-region spacing the display sub-region from an adjacent display sub-region (60, 64 FIGS. 1-4, paragraph[0072] of Takizawa teaches FIG. 4 is a circuit diagram of the pixel circuit 60 and the output/measurement circuit 70; FIG. 4 describes the pixel circuit 60 in an i-th row and a j-th column and the output/measurement circuit 70 corresponding to a data line Sj; the pixel circuit 60 includes transistors 61 to 63, an organic EL element 64, and a capacitor 65; the transistors 61 to 63 are N-channel type TFTs; a drain terminal of the transistor 61 is connected to a high-level power supply line having a high-level power supply potential ELVDD; a gate terminal of the transistor 61 is connected to one conduction terminal (right-side conduction terminal in FIG. 4) of the transistor 62; a source terminal of the transistor 61 is connected to an anode terminal of the organic EL element 64 and one conduction terminal (right-side conduction terminal in FIG. 4) of the transistor 63; a cathode terminal of the organic EL element 64 is connected to a low-level power supply line having a low-level power supply potential ELVSS; the other conduction terminals of the transistors 62, 63 are connected to the data line Sj; a gate terminal of the transistor 62 is connected to a scanning line GAi, and a gate terminal of the transistor 63 is connected to a scanning line GBi; the capacitor 65 is provided between the drain terminal and the gate terminal of the transistor 61; and the transistor 61 functions as a drive element and the organic EL element 64 functions as a light emitting element, and See also at least paragraph[0063] of Takizawa); and 
27WO 2020/113908PCT/CN2019/086839forming a current compensator; for compensating a current flowing through the light emitting device of the display sub-region in response to deformation of the flexible substrate (80 FIGS. 1-7, paragraph[0091] of Takizawa teaches the correction unit 80 corrects the video signal VS1 based on the bending state detected by the bending  detection unit 90; more specifically, based on the bending state detected by the bending  detection unit 90, the correction unit 80 corrects the video signal VS1 so as to compensate for a change of the amount of the current flowing through the transistor 61 in the display pixel circuit, the change caused by bending; for example, the bending detection unit 90 includes a curvature LUT for storing a curvature of the organic EL panel 10 corresponding to a combination of values of the differences ΔVth, Δβ, and obtains the curvature of the organic EL panel 10 at the position of the measurement pixel circuit by referring to the curvature LUT using the obtained differences ΔVth, Δβ; the correction unit 80 includes a correction LUT for storing correction amounts of the threshold voltage and the gain of the transistor 61 corresponding to the curvature, obtains the correction amounts of the threshold voltage and the gain of the transistor 61 by referring to the correction LUT using the curvature obtained by the correction unit 80, and corrects the video signal VS1 using the obtained correction amounts; a change in brightness or color when the screen is bent can be prevented by correcting the video signal VS1 in this manner; alternatively, the correction unit 80 may correct the video signal VS1 corresponding to a bent portion, to a non-display level (for example, black level) based on the bending state detected by the bending detection unit 90; and with this, the change in brightness or color when the screen is bent can be hidden, and See also at least paragraphs[0086]-[0090], and [0092]-[0095] of Takizawa); but does not expressly teach in the peripheral region.  
However, Nakagawa teaches in the peripheral region (4 FIGS. 1-4, paragraph[0047] of Nakagawa teaches the light emission control unit 4 includes a drive unit that makes a flow of a drive current by which a light emission element emits light; the drive unit includes an active semiconductor element which adjusts the drive current of the light emission element, and the light emission control unit 4 performs compensation processing of compensating a value of the drive current of the light emission element in accordance with threshold characteristics of the active semiconductor element; and the light emission control unit 4 generates a value of the drive current of the light emission element which is compensated by the above-described compensation processing, based on input data which is retained in the retention unit 2, and controls the drive current in accordance with the generated value, and See also at least paragraphs[0043]-[0046], and [0048]-[0049] of Nakagawa).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa, in view Nakagawa, and Chou, U.S. Patent Application Publication 2003/0222537 A1 (hereinafter Chou).
Regarding claim 6, Takizawa and Nakagawa teach the display panel according to claim 1, but do not expressly teach wherein the current compensator comprises a piezo film.
However, Chou teaches wherein the current compensator comprises a piezo film (1 and 1’ FIGS. 5-6, and 8, paragraphs[0031] of Chou teaches refer to FIG. 8 for another embodiment of the invention; it is substantially same as the one shown in FIG. 5; the differences are that power supply input ends 11, 12, 11' and 12' of the piezoelectric ceramic transformers 1 and 1' are coupled in parallel respectively with a capacitor 6 and 6' to form a branch capacitance to compensate oscillation of the piezoelectric ceramic transformers 1 and 1' to obtain greater energy output (to increase current and output power); thus number of lamp tube can be reduced or input voltage of the driver device may decrease, or number of electronic elements to be used may be reduced, or materials required for producing the piezoelectric transformers may decrease; and as a result, production is easier and cost is lower, and See also at least paragraphs[0023] of Chou).
Furthermore, Takizawa, Nakagawa, and Chou are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device with a suitable light source.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Takizawa based on Nakagawa and Chou wherein the current compensator comprises a piezo film.  One reason for the modification as taught by Chou is to increase current such that the number or light sources can be reduced (paragraph[0031] of Chou).
Potentially Allowable Subject Matter
Claims 5, 7-17, and 20 may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 5, 7-17, and 20 the prior art references of record do not teach the combination of all element limitations as presently claimed.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621